Citation Nr: 1137614	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic myeloid leukemia (CML) cancer.

2.  Whether new and material evidence has been received to reopen a claim for service connection for Guillian-Barre syndrome.  

3.  Entitlement to service connection for a lung disability secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1959.  The Veteran also avers service in the Hawaiian National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the June 2010 rating decision also included a denial of service connection for heart failure.  The Veteran did not include this issue in his August 2010 notice of disagreement.  Consequently, the issue is not before the Board.  

The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in July 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for CML, Guillian-Barre syndrome, and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a December 2007 rating decision, the RO denied the Veteran's claim for service connection for CML; he failed to file a notice of disagreement.

2.  Evidence received since the December 2007 rating decision, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.	

3.  By way of a December 2007 rating decision, the RO denied the Veteran's claim for service connection for Guillian-Barre syndrome; he failed to file a notice of disagreement.

4.  Evidence received since the December 2007 rating decision, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.	


CONCLUSIONS OF LAW

1.  The December 2007 RO rating decision, which denied the Veteran's claim for service connection for CML is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the December 2007 RO rating decision is new and material; accordingly, the claim for service connection is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The December 2007 RO rating decision, which denied the Veteran's claim for service connection for Guillian-Barre syndrome is final.  38 U.S.C.A. § 7103 (West 2002).

4.  Evidence received since the December 2007 RO rating decision is new and material; accordingly, the claim for service connection is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States Court of Appeals for Veterans Claims (Court) held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for CML and Guillian-Barre syndrome were denied by way of a December 2007 RO decision.  The Veteran failed to file a timely notice of disagreement with regards to these issues.  Consequently, the December 2007 rating decision became final.  The evidence on record at the time of the December 2007 denial included medical reports from Queen's Medical Center; correspondences from Drs. G.L.D, K.K.K., J.S.F., and S.J.B; and a PIES response in which the RO was informed that the Veteran's service treatment records were fire related and were too brittle to mail.   

The bases for the denials were that there was no evidence of a chronic disability subject to service connection inasmuch as there was no treatment or diagnoses of the disabilities during active duty for training.   

Evidence received since the December 2007 rating decision includes the Veteran's service treatment records; additional correspondences and treatment reports from Drs. G.L.D, K.K.K., J.S.F., and S.J.B; a lay statement from a fellow soldier (D.S.); lay statements and Board Hearing testimony from A.M.; and Board Hearing testimony from the Veteran.    

The Veteran testified that he served in the Hawaii National Guard from approximately 1960 to 1970 (immediately after being discharged from active duty in December 1959).  He testified that he worked as a missile crewman that handled and dismantled all kinds of warheads, including radioactive ones.  He testified that his diseases are slow, progressive diseases that did not manifest themselves during service (and therefore would not show up in the service treatment records).  New evidence from the Veteran's treating physicians includes nexus opinions linking his CML to radiation to which the Veteran was exposed during service.  The evidence also reflects diagnoses of CML and previous Guillian-Barre syndrome.  

The Board finds that these nexus opinions and the Veteran's testimony constitute new and material evidence.  As noted above, the RO previously denied the claim, in part, because it found that the Veteran did not have any chronic disability that could be connected to service.  The new evidence reflects a current diagnosis of CML and previous Guillian-Barre syndrome.  Furthermore, the Veteran has provided the VA with nexus opinions linking CML to exposure to radiation in service.  

The Board notes that for new and material evidence purposes only, the new evidence is presumed to be credible.  Assuming that the new evidence is credible, the Board finds that the new evidence constitutes new and material evidence.  The new evidence suggests that the Veteran's CML and Guillian-Barre syndrome may be related to exposure to radiation in service.  Consequently, the claims have been reopened. 


ORDER

The claims for service connection for CML and Guillian-Barre are reopened; to this extent only, the appeal is granted.


REMAND

As noted above, new evidence is presumed to be credible, for new and material evidence purposes only.  Now that the claims are reopened, the VA must undertake an analysis of the evidence on a de novo basis.  Currently the Veteran's contention that he was exposed to radiation and asbestos are not supported by the evidence.  However, the Board notes that the Veteran's National Guard records have not been included in the claims file.  Since the Veteran alleges that his disabilities are a result of exposure to radiation and asbestos while in the National Guard, these records are highly probative.  The Board finds that the RO should attempt to obtain the Veteran's Hawaii National Guard records and incorporate them with the claims file.  

The Board also finds that the Veteran is entitled to a VA examination for the purpose of determining the nature, extent, and etiology of the Veteran's disabilities.  The RO should schedule the Veteran for a VA examination, and the examiner should be asked whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally linked to any incident of service, to include exposure to radiation and/or asbestos.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a letter requesting that he provide signed release forms, or the records themselves, corresponding to any recent treatment for his claimed disabilities.  All necessary follow-up action should be taken by the RO/AMC.

2.  The RO should attempt to obtain the Veteran's Hawaii National Guard records and incorporate them into the claims file.  All efforts to obtain the records should be documented.  

3.  The Veteran should be afforded a VA medical examination for the purpose of determining the nature, etiology and severity of the Veteran's CML, Guillian-Barre syndrome, and lung disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally linked to any incident of service, to include exposure to radiation and/or asbestos.  

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings and the positive nexus opinions provided by the Veteran's private physicians  

4.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for CML, Guillian-Barre syndrome, and lung disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


